DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed December 10, 2021 in response to the Office action dated August 11, 2021. 
Claim 21-26 are new.  Claims 3, 8, 9, 17, and 18 are cancelled.  Claims 1, 2, 4-7, 10-16, and 19 have been amended.
Claims 1, 2, 4-7, 10-16, and 19-26 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 12/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10599548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on November 09, 2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-7, 10-16, and 19-26 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for monitoring cache levels with cache miss counter but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….monitor cache lines maintained in the LLC to detect whether at least one cache line was evicted from the LLC prior to being processed by the processor; and adjust a direct write policy to control the ability of the peripheral device to directly write data to the LLC based on whether at least one cache line was detected as being evicted from the LLC prior to being processed by the processor while the cache lines are monitored.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore, this case is passed to issue.
Applicant’s arguments filed 12/10/21 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIMA MATIN/             Primary Examiner, Art Unit 2135